Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/21 has been entered.
Information Disclosure Statement
The information disclosure statement filed 5/10/21 has been considered.
       Examiner’s Comments
Claims 1-28 have been cancelled by applicant and replaced by claims 1-29. As per MPEP Section 714 II, H subsequent amendments that present new claims need to have these claims provided with new claim numbers.  Examiner has amended newly presented claims 1-29 as claims 29-57 for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims: Renumber claims 1-29 as claims 29-57.
Allowable Subject Matter
Claims 29-57 are allowed.
Claims 29-57 have been renumbered by the examiner as claims 1-29.
The following is an examiner’s statement of reasons for allowance: It is noted that there is numerous prior art cites in the application that are related to the claimed invention Boehm et al. entitled Scalable Decoding Mode for MPEG-H 3D Audio HOA(cited by applicant) and Boehm et al. (US 2017/0061974 A1) also cited by applicant are consider the closest to the claimed invention.   Boehm et al. entitled Scalable Decoding Mode for MPEG-H 3D Audio HOA teaches the use of a processing blocks that satisfy the claimed one or more processor, which as discussed in section 2.2 for HOA Decoding that a bitstream is obtained with an indication of the number of layers (in the form of bit signaling for the determination of at least a base layer and an enhanced layer as discussed under section 2..4.1 by using a single bit.  Boehm et al.  US 2017/0061974 A1) teaches the use of a memory for storing a bit stream (paragraph [0080]) to provide a buffered state before being afterwards processed.   
These references taken alone of in obvious combination however do not teach the claimed device as provided in claim 1 that comprises in combination a memory along with one or more processors that are configured to obtain the number of channels specified in a first layer of the bitstream, obtain a corresponding first set of channels in the first layer that includes temporally encoded representation of a decorrelated representation of the first set of ambisonic coefficients of the first layer; decode the temporally encoded representation of the decorrelated representation of the first set of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563.  The examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        6/4/21